DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/1/2020, 6/24/2021, and 9/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 10-12 recite the phrase “and receive(ing) the input in response to” a visualized position, a subset of electrodes, or a selected tissue region. It is unclear if this is providing a further limitation to the claim, or is simply a reiteration of the claim, or something else. Clarification is required. For examination purposes, examiner is interpreting that receiving 
Claim 7 recites the limitation "surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner interprets this limitation as the inner surface of the cavity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Viswanathan (US Patent No. 10,842,572, effectively filed 11/25/2019).
Regarding claim 1, Viswanathan discloses a method for application of irreversible electroporation (method for electroporation ablation therapy, Figures 9A-B, Abstract), comprising:
inserting an array of multiple electrodes (one or more electrodes 116, Figure 1B), fitted at a distal end of a catheter (electrodes 116 on distal portion of ablation device/catheter 110), into a cavity in an organ of a patient (ablation device 110 in a body cavity, step 904, Col. 3 lines 12-16);
bringing the array into contact with an inner surface of the cavity (method includes introducing ablation device 110, 200 into cardiac chamber to contact cardiac tissue, Col. 11 lines 4-15);
receiving, from a user, input that specifies one or more tissue segments to be ablated on the inner surface (user specifies pulse parameters, properties of ablation device, and any other information needed to determine expected ablation zone, steps 908, 912, and 914, Col. 7 lines 2-6);
using a processor (mapping system 140 includes processor 142), selecting in response to the input one or more pairs of the electrodes in the array (subsets of electrodes 116 are selected  to deliver ablation energy, Col. 5 lines 41-59) that, when driven with irreversible electroporation (IRE) signals, would ablate the specified tissue segments (mapping system 140 sends signals to signal generator 130 to generate pulse waveform at ablation device corresponding with expected ablation zone, step 916, Col. 17 lines 42-55);
and ablating the specified tissue segments by applying the IRE signals to the pairs of the electrodes (generator 130 generates and delivers pulse waveform to ablation device which ablates tissue, step 918, Col. 7 lines 26-32).
Regarding system claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of method claim 1, since operation of the prior art uses the same or substantially the same system and method.	
Regarding claim 2, the method according to claim 1 (demonstrated previously), wherein receiving the input comprises visualizing to the user a position of the array relative to the cavity (input/output, IO, device 148 can receive user input and display anatomy along with visual representation of device within it on graphical display 160, Col. 7 lines 2-25), and receiving the input in response to the visualized position (step 914 presents visualized ablation zone to user, and user confirms, Col. 12-41).
Regarding system claim 10, the claim is rejected by the same or substantially the same rationale as applied to the rejection of method claim 2, since operation of the prior art uses the same or substantially the same system and method.
Regarding claims 3-4, the method according to claim 1 (demonstrated previously), wherein receiving the input comprises indicating to the user a partial subset of the electrodes in the array that are in contact with the inner surface of the cavity (electrodes in contact with tissue surface can be determined at any time, where each electrode corresponds to a different location point, Col. 12 lines 39-64), and receiving the input in response to the subset (user can confirm whether to proceed with ablation or if repositioning is required, step 916).

Furthermore, claims 3-4 and 11-12 are substantially the same, respectively, as the conceptual limitation is interpreted to be that the array of electrodes are in contact with the inner surface of the inner surface of the cavity, where it is understood that some partiality of the array will be in contact with some partiality of the inner surface of the cavity. This is not an issue of further limitation as in a 112(d) rejection, since each claim depends directly from the independent claim. However, clarification is required to prevent a double patenting in the event of an allowance of either claim 3-4 or claim 11-12.
Regarding claim 5, the method according to claim 1 (demonstrated previously), wherein bringing the array into contact with the inner surface of the cavity comprises measuring impedances using the multiple electrodes (impedance-based tracking system assists in determining position/orientation of medical device, Col. 4 line 63 – Col. 5 line 25).
Regarding claim 6, the method according to claim 1 (demonstrated previously), wherein bringing the array into contact with the inner surface of the cavity comprises measuring a shape of the array (processor 142 can process data from impedance-based tracking system to determine configuration of device 110, e.g. shape or state of deployment, Col. 6 lines 32-41).
Regarding claim 8, the method according to claim 1 (demonstrated previously), wherein the array is a flat array (linear focal ablation catheter can be utilized instead of basket shape, as well as other geometries, linear interpreted as flat, Col. 9 lines 50-56).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan, as applied to claim 1 above, in view of Salahieh et al 2010 (US PGPub 2010/0204560, hereby referred to as “Salahieh”).
Regarding claim 7, Viswanathan discloses the method according to claim 1 (demonstrated previously), but is silent to measuring a contact force. Salahieh discloses wherein bringing the array into contact with the inner surface of the cavity comprises measuring contact force between the array and the surface (measuring amount of contact force through impedance measurements, Par. [0182]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Viswanathan’s electroporation system and method with Salahieh’s force measurement in order to more accurately predict depth of energy transmission to be performed (Par. [0182]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Viswanathan et al 2020 (US PGPub 2020/0397505, effectively filed 6/19/2019) also discloses a similar electroporation ablation therapy system, device, and method with a linear focal ablation catheter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794